DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on October 29, 2021.
Claims 1-12 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pub. No. 2022/0006918 A1), and further in view of Nagata (U.S. Pub. No. 2002/0054343 A1).
With regard to claim 1, the claim is drawn to a non-transitory storage medium storing a plurality of instruction readable by a computer of an information processing apparatus, wherein, when executed by the computer (see Suzuki, i.e. in Fig. 1, disclose a recording system 40, which, among others, comprises a ROM 11b, a RAM 11c, and further in para. 29, discloses that “[0029] In the control unit 11, the CPU 11a performs arithmetic processing according to a program stored in the ROM 11b, the other memory, and the like by using the RAM 11c and the like as a work area. The control unit 11 realizes various type of functions of a data processing unit 12a, a resolution conversion unit 12b, a color conversion unit 12c, an HT processing unit 12d, and a recording control unit 12e in cooperation with a program 12 by performing the processing according to the program 12. HT is an abbreviation for halftone. The program 12 may be referred to as an image processing program, a recording control program, a printing control program, and the like. The processor may be configured to perform processing by a plurality of CPUs instead of being limited to a single CPU, and a hardware circuit such as an ASIC, and may be configured to perform processing in cooperation between a CPU and a hardware circuit”), the plurality of instruction causes the information processing apparatus to:
determine a generating condition for generating first bitmap data indicating a bitmap image such that a number of pixels of the bitmap image in a particular direction is less than or equal to a particular number (see Suzuki, i.e. in Fig. 4, step S100 and in para. 44-47, discloses that “[0044] The control unit 11 starts image processing in response to reception of a recording instruction of an input image. In step S100, the control unit 11 acquires, as the input image, image data 50 having a resolution of X×N (N=an integer of two or more) dpi corresponding to the sub scanning direction. In the present exemplary embodiment, it is assumed that the image data 50 having a resolution of X=300 and N=2, that is, 600 dpi corresponding to the sub scanning direction…”, and “[0046] Further, in step S100, the control unit 11 acquires a recording condition of the input image. Similarly to the selection of the input image, the recording condition may be information specified by the user, or information acquired from the printer 20 as information specific to the printer 20. The recording condition includes various types of information, such as a recording mode such as a color mode or a monochrome mode, a type of the recording medium, and the number of recorded copies. Further, the recording condition includes information about a recording resolution. The resolution is the number of pixels per inch”, and further in para. 47, discloses that “[0047] In step S110, as illustrated in FIG. 6, the data processing unit 12a performs data processing on the image data 50 for each two-unit region 52. Note that a first direction illustrated in the drawing is a direction of pixels aligned along the main scanning direction when the printer 20 performs recording, and a second direction is a direction of pixels aligned along the sub scanning direction when the printer 20 performs recording. The data processing performed in this step is described in more detail below by using a flowchart illustrated in FIG. 5”; and finally, in step S140 and in para. 59, discloses that “[0059] In step S114, the data processing unit 12a determines whether the three consecutive color pixels have a gradation value equal to or greater than a predetermined value when expressed by RGB. When the gradation value is equal to or greater than the predetermined value when expressed by RGB (step S114: Yes), the processing proceeds to step S115. When the gradation value is less than the predetermined value (step S114: No), the processing proceeds to step S116”); 
obtain the first bitmap data satisfying the generating condition by using the generating condition, the obtained first bitmap data being data generated based on vector data generated by an application program (see Suzuki, i.e. in Fig. 4, step 120, and in para. 48, discloses that “[0048] In step S120, the resolution conversion unit 12b performs resolution reduction processing of reducing, to ½, the resolution in the sub scanning direction in the image data 50 after the data processing performed in step S110. In other words, the resolution conversion unit 12b converts the resolution of the image data 50 in the second direction from 600 dpi to 300 dpi. The resolution conversion unit 12b reduces one pixel for each two-unit region 52 that is formed of two pixels aligned in the second direction in the image data 50, and is aligned along the second direction…”); 
determine a magnification condition for magnifying the first bitmap data based on condition information indicating a printing condition (see Nagata discussed below); 
obtain second bitmap data by using the magnification condition, the obtained second bitmap data being data generated by magnifying the first bitmap data based on the magnification condition (see Nagata discussed below); and 
generate print data by using the second bitmap data (see Suzuki, i.e. in Fig. 4, step S140-S150, and further in para. 51, discloses that “[0051] In step S150, the recording control unit 12e performs output processing of causing the printer 20 to perform the recording based on the recording data generated in step S140…”).
The teachings of Suzuki do not explicitly disclose the aspects relating to “determine a magnification condition for magnifying the first bitmap data based on condition information indicating a printing condition”, and “obtain second bitmap data by using the magnification condition, the obtained second bitmap data being data generated by magnifying the first bitmap data based on the magnification condition”. 
However, Nagata discloses an analogous invention relates to “a print control apparatus, a print control method, and a print control program for processing a printing request from an application, forming print data which can be printed by a printer, and transferring the print data to the outside” (see Nagata, i.e. para. 2 and etc.).  More specifically, in Nagata, i.e. in Fig. 2, steps S208, S205, S209-S210, and in para. 42, discloses that “[0042] In step S205, the intermediate data read in step S208 is converted into the bitmap data. As mentioned above, when the scaling print or the like has been set, in the bitmap converting process, the print information which is inputted at the input paper size is magnified or reduced and converted into the bitmap data likewise. Whether it is necessary to magnify or reduce will be explained in FIG. 6 and subsequent drawings. In case of executing the process by the foreground in step S204, it is assumed that the processing routine advances to step S205 as it is…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to include the limitation(s) discussed and also taught by Nagata, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to print processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki by the teachings of Nagata, and to incorporate the limitation(s) discussed and also taught by Nagata, thereby when "… forming means for forming the print data on the basis of the input paper size and output paper size which are set by the paper size setting means, wherein when the input paper size is set, the paper size setting means displays a paper size which is supported by the printer and a paper size which is not supported by the printer so that they can be discriminated..
With regard to claim 2, the claim is drawn to the non-transitory storage medium according to claim 1, wherein, when executed by the computer, the plurality of instructions causes the information processing apparatus to determine the generating condition such that the number of pixels of the bitmap image in the particular direction is equal to the particular number (see Suzuki, i.e. in para. 46, discloses that “[0046] Further, in step S100, the control unit 11 acquires a recording condition of the input image. Similarly to the selection of the input image, the recording condition may be information specified by the user, or information acquired from the printer 20 as information specific to the printer 20. The recording condition includes various types of information, such as a recording mode such as a color mode or a monochrome mode, a type of the recording medium, and the number of recorded copies. Further, the recording condition includes information about a recording resolution. The resolution is the number of pixels per inch”). 
With regard to claim 5, the claim is drawn to the non-transitory storage medium according to claim 1, wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to obtain the first bitmap data generated by a conversion program, the conversion program being configured to convert the vector data to the bitmap data and different from the plurality of instructions (see Nagata, i.e. in Fig. 2, step S205, convert print info or intermediate data into bitmap data, and in para. 36, discloses that “The bitmap converter 2005 inputs the print information from the application 1100 through the OS and converts the print information into the bitmap data according to a resolution of the printer 3000 in parallel with the inputting process. If a "scaling print", an "N-up print", a "brochure print", a "poster print", or the like has been set by the print set information in FIG. 3, the bitmap converter 2005 forms the bitmap data at an output paper size different from the input paper size of one page of the print information which is inputted from the application 1100.”; thereby, “at the time of the scaling print, even if the apparatus recognizes a situation such that the paper of the fixed large size which is not supported by the printer can be selected, with respect to the operation upon printing by the user, it is necessary to first select a setting of the scaling print, so that there is a problem such that the operation upon printing becomes complicated” (see Nagata, i.e. para 7 and etc.).
With regard to claim 6, the claim is drawn to the non-transitory storage medium according to claim 1, wherein, when executed by the computer, the plurality of instructions causes the information processing apparatus to obtain the second bitmap data generated by executing a magnification process of magnifying the first bitmap data (in Nagata, i.e. in Fig. 2, steps S208, S205, S209-S210, and in para. 42, discloses that “[0042] In step S205, the intermediate data read in step S208 is converted into the bitmap data. As mentioned above, when the scaling print or the like has been set, in the bitmap converting process, the print information which is inputted at the input paper size is magnified or reduced and converted into the bitmap data likewise. Whether it is necessary to magnify or reduce will be explained in FIG. 6 and subsequent drawings. In case of executing the process by the foreground in step S204, it is assumed that the processing routine advances to step S205 as it is…”; thereby, “at the time of the scaling print, even if the apparatus recognizes a situation such that the paper of the fixed large size which is not supported by the printer can be selected, with respect to the operation upon printing by the user, it is necessary to first select a setting of the scaling print, so that there is a problem such that the operation upon printing becomes complicated” (see Nagata, i.e. para 7 and etc.). 
With regard to claim 12, the claim is drawn to a print data generating apparatus (see Suzuki, i.e. in Fig. 1, disclose a recording system 40, which, among others, comprises a ROM 11b, a RAM 11c, and further in para. 29, discloses that “[0029] In the control unit 11, the CPU 11a performs arithmetic processing according to a program stored in the ROM 11b, the other memory, and the like by using the RAM 11c and the like as a work area. The control unit 11 realizes various type of functions of a data processing unit 12a, a resolution conversion unit 12b, a color conversion unit 12c, an HT processing unit 12d, and a recording control unit 12e in cooperation with a program 12 by performing the processing according to the program 12. HT is an abbreviation for halftone. The program 12 may be referred to as an image processing program, a recording control program, a printing control program, and the like. The processor may be configured to perform processing by a plurality of CPUs instead of being limited to a single CPU, and a hardware circuit such as an ASIC, and may be configured to perform processing in cooperation between a CPU and a hardware circuit”), comprising: 
a display (see Suzuki, i.e. in Fig. 1 and in para. 28, disclose the display unit 13); and 
a controller (see Suzuki, i.e. in  Fig. 1, disclose the control unit 11) configured to: 
	determine a generating condition for generating first bitmap data indicating a bitmap image such that a number of pixels of the bitmap image in a particular direction is less than or equal to a particular number (see Suzuki, i.e. in Fig. 4, step S100 and in para. 44-47, discloses that “[0044] The control unit 11 starts image processing in response to reception of a recording instruction of an input image. In step S100, the control unit 11 acquires, as the input image, image data 50 having a resolution of X×N (N=an integer of two or more) dpi corresponding to the sub scanning direction. In the present exemplary embodiment, it is assumed that the image data 50 having a resolution of X=300 and N=2, that is, 600 dpi corresponding to the sub scanning direction…”, and “[0046] Further, in step S100, the control unit 11 acquires a recording condition of the input image. Similarly to the selection of the input image, the recording condition may be information specified by the user, or information acquired from the printer 20 as information specific to the printer 20. The recording condition includes various types of information, such as a recording mode such as a color mode or a monochrome mode, a type of the recording medium, and the number of recorded copies. Further, the recording condition includes information about a recording resolution. The resolution is the number of pixels per inch”, and further in para. 47, discloses that “[0047] In step S110, as illustrated in FIG. 6, the data processing unit 12a performs data processing on the image data 50 for each two-unit region 52. Note that a first direction illustrated in the drawing is a direction of pixels aligned along the main scanning direction when the printer 20 performs recording, and a second direction is a direction of pixels aligned along the sub scanning direction when the printer 20 performs recording. The data processing performed in this step is described in more detail below by using a flowchart illustrated in FIG. 5”; and finally, in step S140 and in para. 59, discloses that “[0059] In step S114, the data processing unit 12a determines whether the three consecutive color pixels have a gradation value equal to or greater than a predetermined value when expressed by RGB. When the gradation value is equal to or greater than the predetermined value when expressed by RGB (step S114: Yes), the processing proceeds to step S115. When the gradation value is less than the predetermined value (step S114: No), the processing proceeds to step S116”); 
	obtain the first bitmap data satisfying the generating condition by using the generating condition, the obtained first bitmap data being data generated based on vector data generated by an application program  (see Suzuki, i.e. in Fig. 4, step 120, and in para. 48, discloses that “[0048] In step S120, the resolution conversion unit 12b performs resolution reduction processing of reducing, to ½, the resolution in the sub scanning direction in the image data 50 after the data processing performed in step S110. In other words, the resolution conversion unit 12b converts the resolution of the image data 50 in the second direction from 600 dpi to 300 dpi. The resolution conversion unit 12b reduces one pixel for each two-unit region 52 that is formed of two pixels aligned in the second direction in the image data 50, and is aligned along the second direction…”);
	determine a magnification condition for magnifying the first bitmap data based on condition information indicating a printing condition (see Nagata discussed below);
	obtain second bitmap data by using the magnification condition, the obtained second bitmap data being data generated by magnifying the first bitmap data based on the magnification condition (see Nagata discussed below); and 
	generate print data by using the second bitmap data (see Suzuki, i.e. in Fig. 4, step S140-S150, and further in para. 51, discloses that “[0051] In step S150, the recording control unit 12e performs output processing of causing the printer 20 to perform the recording based on the recording data generated in step S140…”).
The teachings of Suzuki do not explicitly disclose the aspects relating to “determine a magnification condition for magnifying the first bitmap data based on condition information indicating a printing condition”, and “obtain second bitmap data by using the magnification condition, the obtained second bitmap data being data generated by magnifying the first bitmap data based on the magnification condition”. 
However, Nagata discloses an analogous invention relates to “a print control apparatus, a print control method, and a print control program for processing a printing request from an application, forming print data which can be printed by a printer, and transferring the print data to the outside” (see Nagata, i.e. para. 2 and etc.).  More specifically, in Nagata, i.e. in Fig. 2, steps S208, S205, S209-S210, and in para. 42, discloses that “[0042] In step S205, the intermediate data read in step S208 is converted into the bitmap data. As mentioned above, when the scaling print or the like has been set, in the bitmap converting process, the print information which is inputted at the input paper size is magnified or reduced and converted into the bitmap data likewise. Whether it is necessary to magnify or reduce will be explained in FIG. 6 and subsequent drawings. In case of executing the process by the foreground in step S204, it is assumed that the processing routine advances to step S205 as it is…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to include the limitation(s) discussed and also taught by Nagata, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to print processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki by the teachings of Nagata, and to incorporate the limitation(s) discussed and also taught by Nagata, thereby when "… forming means for forming the print data on the basis of the input paper size and output paper size which are set by the paper size setting means, wherein when the input paper size is set, the paper size setting means displays a paper size which is supported by the printer and a paper size which is not supported by the printer so that they can be discriminated..

Allowable Subject Matter
With regard to Claims 3-4 and 7-11, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Suzuki and Nagata, do not disclose or suggest, among the other limitations, the additional required limitation of “the non-transitory storage medium according to claim 1, wherein the condition information includes length information indicating a length in the particular direction of one of a printing image to be printed and a printing medium on which the printing image is printed, and wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to: in a case where the length in the particular direction, indicated by the length information, of the one of the printing image and the printing medium is greater than a reference length, determine the generating condition; and determine the magnification condition such that the number of pixels in the particular direction, of the second bitmap data, corresponding to the length in the particular direction is generated”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Suzuki and Nagata. 
With regard to claim 4, the claim is depending directly or indirectly from the independent Claim 3, each encompasses the required limitations recited in the independent claim discussed above.

With regard to claim 7, the closest prior arts of record, Suzuki and Nagata, do not disclose or suggest, among the other limitations, the additional required limitation of “the non-transitory storage medium according to claim 1, wherein, when executed by the computer, the plurality of instructions cause the information processing apparatus to: obtain an instruction from an user by displaying a user interface screen including a first screen for obtaining an instruction of kind of bitmap data to be obtained based on the vector data; when a first instruction is obtained through the first screen, obtain the first bitmap data, obtain the second bitmap data by using the obtained first bitmap data, and generate the print data by using the obtained second bitmap data; and when a second instruction is obtained through the first screen, obtain a third bitmap data by using a different condition from the generating condition based on the vector data and generate print data by using the third bitmap data, the third bitmap data being data satisfying the different condition, the number of pixels in the particular direction of the bitmap image indicated by the third bitmap data being greater than that of the bitmap image indicated by the first bitmap data”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Suzuki and Nagata.
With regard to claims 8-11, the claims are depending directly or indirectly from the independent Claim 7, each encompasses the required limitations recited in the independent claim discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakata (U.S. Pat/Pub No. 2011/0176172 A1) disclose an invention relates to an information processing apparatus, an information processing method, and a storage medium (see Nakata, i.e. para. 2 and etc). 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675